Citation Nr: 1439902	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-29 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	To be determined


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to August 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

During the period of the appeal, the RO granted service connection for right and left lower extremity peripheral neuropathy in a May 2011 Rating Decision.  Therefore, the claim for service connection has been resolved and is no longer before the Board on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board also notes that in June 2010, the Veteran was granted service connection for anxiety disorder, not otherwise specified (NOS), with symptoms of posttraumatic stress disorder (PTSD), rated at 30 percent disabling, effective November 26, 2008.

The Board notes that there appears to be a conflict about who is the Veteran's appointed representative.  The paper claims file contains a VA Form 21-22 appointing the American Legion as the Veteran's Power of Attorney.  However his electronic claims file lists the Florida Department of Veteran Affairs (FDVA).

In March 2011, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.




REMAND

In a January 2008 VA Form 21-22, the Veteran's representative is listed as the American Legion.  However, in the Veteran's electronic claims folder, his Power of Attorney is listed as FDVA.  Neither the Veteran's paper nor electronic claims folder contain a new VA Form 21-22 appointing the FDVA as the Veteran's representative.  A remand is necessary to determine the Veteran's current representative.

Additionally, in his March 2011 videoconference hearing, the Veteran testified that his drug abuse, which probably caused him to contract hepatitis C, was aggravated by his service-connected anxiety disorder, and was a way for him to self-medicate himself.  The Board notes that the Veteran's December 2011 Compensation and Pension Examination addresses the causation of his Hepatitis C, but not the Veteran's contention as to whether his service-connected anxiety disorder aggravated his drug abuse.  A new VA examination is necessary to determine if the Veteran's drug abuse, in whole or in part, was aggravated by his anxiety disorder.

Accordingly, the case is REMANDED for the following actions:

1. Contact the FDVA and obtain the Veteran's VA Form 21-22 or 21-22a, appointing the FDVA as his representative.  If the FDVA does not have a VA Form 21-22 or 21-22a from the Veteran, determine why the electronic record is in conflict with the Veteran's paper claims folder.  

If the AOJ is unable to resolve the conflict, contact the Veteran and request that he provide a new VA Form 21-22 or 21-22a, appointing a new service organization as his representative.  The completed form should be associated with the claims folder.

2. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his hepatitis C.  All requests for records and responses must be associated with the claims folder.

3. After the above has been completed, schedule the Veteran for a VA examination to determine the etiology of his hepatitis C.  All indicated tests and studies must be performed.  The claims folder and a copy of this remand must be reviewed by the examiner in conjunction with the examination and that review should be indicated in the examination report.  

The examiner is requested to opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's drug abuse was aggravated (permanently increased in severity beyond the natural progress of the disorder) by his service-connected 
anxiety disorder.
  
4. Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

